18-3221
New York State Court Officers Association v. Hite



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 27th day of July, two thousand twenty-two.

PRESENT: JON O. NEWMAN,
         GERARD E. LYNCH,
                       Circuit Judges.*

————————————————————————

NEW YORK STATE COURT OFFICERS
ASSOCIATION, ON ITS OWN BEHALF
AND ON BEHALF OF ITS CURRENT
AND RETIRED MEMBERS AND THEIR
DEPENDENTS,

                             Plaintiffs-Appellants,

                             v.                            No. 18-3221-cv

REBECCA A. CORSO, IN HER OFFICIAL

*
 Judge Peter W. Hall, originally a member of the panel in this case, died on March 11, 2021.
The two remaining members of the panel, who are in agreement, authorized the issuance of
this Summary Order. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone,
140 F.3d 457, 458-59 (2d Cir. 1998).
CAPACITY AS ACTING COMMISSIONER
OF THE NEW YORK STATE
DEPARTMENT OF CIVIL SERVICE,
CAROLINE W. AHL, IN HER OFFICIAL
CAPACITY AS COMMISSIONER OF THE
NEW YORK STATE CIVIL SERVICE
COMMISSION, LANI V. JONES, IN HER
OFFICIAL CAPACITY AS
COMMISSIONER OF THE NEW YORK
STATE CIVIL SERVICE COMMISSION,
ROBERT F. MUJICA, JR., IN HIS OFFICIAL
CAPACITY AS DIRECTOR OF THE NEW
YORK STATE DIVISION OF THE
BUDGET, THOMAS P. DINAPOLI, IN HIS
OFFICIAL CAPACITY AS
COMPTROLLER OF THE STATE OF NEW
YORK, JANET DIFIORE, IN HER
OFFICIAL CAPACITY AS CHIEF JUDGE
OF THE UNIFIED COURT SYSTEM,

        Defendants-Appellees.**
————————————————————————

FOR PLAINTIFFS-APPELLANTS:                   STEPHEN G. DENIGRIS, The DeNigris
                                             Law Firm, PLLC, Albany, NY.

FOR DEFENDANTS-APPELLEES:                    FREDERICK A. BRODIE, Assistant
                                             Solicitor General (Barbara D. Underwood,
                                             Solicitor General, Andrea Oser, Deputy
                                             Solicitor General, on the brief), for Letitia
                                             James, Attorney General, State of New
                                             York, Albany, NY.


       Appeal from the United States District Court for the Northern District of



**
  The Clerk of Court is directed to amend the caption as set forth above. To the extent that
former state officials were sued in their official capacity, current officeholders are substituted
as defendants pursuant to Federal Rule of Appellate Procedure 43(c)(2).

                                                2
New York (Mae A. D’Agostino, Judge).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

      Plaintiff-Appellant the New York State Court Officers Association

(“NYSCOA”) appeals the judgment of the United States District Court for the

Northern District of New York (Mae A. D’Agostino, J.) granting summary

judgment to Defendants-Appellees, various State officials (collectively, “the

State”) on all claims in this contractual and constitutional dispute growing out of

the State’s 2011 decision to alter its rates of contribution to retired former

employees’ health insurance plans. We assume the parties’ familiarity with the

facts, the procedural history of the case, and the specifications of issues on

appeal, which we set forth only as necessary to explain our decision.

      We reserved decision in this case pending disposition of Donohue v. Hochul,

No. 18-3193-cv, which was designated both in the district court and in this Court

as the lead case of eleven related cases alleging breach of contract and

constitutional contract-impairment claims involving the alteration of State health

insurance contribution rates for retirees. Following this Court’s final disposition

of Donohue, we directed the parties in this and the other related cases “to file



                                           3
letter-briefs stating their views on how their case should be resolved in light of

Donohue v. Cuomo (‘Donohue II’), 980 F.3d 53 (2d Cir. 2020), Donohue v. Cuomo

(‘Donohue III’), 38 N.Y.3d 1 (2022), and Donohue v. Hochul, [32 F.4th 200 (2d Cir.

2022)] (‘Donohue IV’),” addressing in particular “the extent to which anything in

the collective bargaining agreements at issue in the case, or any other

circumstances specific to the case, distinguish the case from Donohue.” ECF No.

106 at 2. The State filed such a supplemental letter-brief, and NYSCOA filed a

letter informing this Court that it does not oppose the State’s filing. We construe

that non-opposition as a concession that this case is materially indistinguishable

from Donohue and therefore that we should affirm the district court’s grant of

summary judgment on the same grounds as we did in Donohue IV.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.


                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk of Court




                                          4